Based on the record on appeal, we find that the Supreme Court erred in predicating the disposition of the father’s motion upon the court’s receipt of a forensic evaluation of the subject child by a court appointed psychiatrist. While we have long held that such examinations are helpful in determining visitation and custody issues (see, e.g., Matter of Vernon Me. v Brenda N., 196 AD2d 823), there is uncontradicted evidence that supervised visitation would not be detrimental to the best interests of the subject child (see, Matter of Vanderhoff v Vanderhoff, 207 AD2d 494; Resnick v Zoldan, 134 AD2d 246). Furthermore, we note that there is no evidence in the record that the father has contributed to the inordinate delay in the submission of the forensic report at issue (see, Resnick v Zoldan, supra).
Hence, we remit this matter for a prompt disposition of the father’s motion on the merits. Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.